             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


MASON BURBANK,

        Plaintiff,

 V.                                          CASE NO. CV418-257


JEFF HEIN, Jail
Administrator; OFFICER
LARAMIE;


        Defendants.




                              ORDER


        Before the Court is the Magistrate Judge's Report and

 Recommendation (Doc. 9), to which no objections have been

 filed. After a careful review of the record, the report and

 recommendation      is ADOPTED   as the   Court's   opinion   in   this

 case. As a result, Plaintiff's claim against Defendant Hein

is DISMISSED WITHOUT PREJUDICE. At this Stage, Plaintiff's

 claim against Defendant Officer Laramie shall proceed.

        SO ORDERED this           day of March 2019.


                                    _




                                    WILLIAM T. MOORE, JM
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
  bl
s
   I
 or




I.-J3
